Citation Nr: 1813750	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-45 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to December 2, 2013, for the grant of additional compensation for a dependent spouse.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. on behalf of the RO in Houston, Texas.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A 30 percent rating for a service-connected disability was first effective March 27, 2012, which was granted in an August 2012 rating decision.

2.  The Veteran did not submit a VA Form 21-686c, Declaration of Status of Dependents, within one year of the August 2012 rating decision.

3.  The Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, that was date-stamped as received by VA on December 2, 2013.

4.  Prior to December 2, 2013, the Veteran did not submit a claim of entitlement to additional benefits for a dependent spouse.


CONCLUSION LAW

The criteria for an effective date prior to December 2, 2013, for the award of dependent compensation for the Veteran's spouse have not been met.  38 U.S.C. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that a recitation of the pertinent adjudicative history is helpful to understand the above-captioned claim.  

On March 29, 2010, VA received the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, specifically on a VA Form 21-526.  Therein, the Veteran is asked to identify his nearest relative or other person VA could contact if necessary.  In response, the Veteran listed D.K.G., whom he indicated was his wife.  In an August 2010 rating decision, both of the Veteran's claims were granted; a 10 percent rating was assigned to the Veteran's tinnitus and a noncompensable rating was assigned to his bilateral hearing, both effective March 29, 2010.  Despite receiving notice of this decision and notice of his appellate rights in August 2010, the Veteran did not perfect an appeal.  As such, this decision is final.

Date-stamped as received by VA on March 27, 2012, the Veteran submitted an informal claim of entitlement to a compensable rating for his service-connected bilateral hearing loss on a VA Form 21-4138, Statement in Support of Claim.  In an August 2012 rating decision, the RO granted the Veteran's claim, assigning a 30 percent rating to his bilateral hearing loss, effective March 27, 2012.  VA notified the Veteran of this decision and notified him of his appellate rights in a letter dated on August 29, 2012.  In this letter, VA also notified the Veteran that he was being paid "as a single [V]eteran with no dependents."  Significantly, the August 29, 2012 letter notified the Veteran that, if he had any dependents, he may be entitled to additional benefits.  If he had a dependent or dependents, he was directed to "return the attached VA Form 21-686c, Declaration of Status of Dependents."  Despite receiving this notice, the Veteran did not perfect an appeal and did not submit the VA Form 21-686c.  Consequently, the August 2012 rating decision is final.

On December 2, 2013, VA received a Form 21-686c, Declaration of Status of Dependents, wherein the Veteran identified his wife (D.K.G.) as a dependent.  The Veteran indicated that he and his wife were married as of November 27, 1982.  VA notified the Veteran in a September 2014 letter that his wife had been added to his award, effective January 1, 2014.  The Veteran perfected an appeal of this decision, seeking an effective date of March 27, 2012 (the date coinciding with the effective date for his 30 percent rating for bilateral hearing loss).

Generally, veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The first date upon which the Veteran has a 30 percent rating is March 27, 2012.  As such, this is the earliest possible date assignable for the award of additional compensation for his dependent spouse.  The Board will now address whether a date prior to December 2, 2013, but not earlier than March 27, 2012, is warranted.

When determining the effective date for an award of additional compensation for a dependent, the effective date will be the last of the following dates:  (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Presumably, based on the date of their marriage and the Veteran's assertions, the date dependency arose was at some point prior to March 27, 2012.  However, because the date of commencement of the Veteran's 30 percent rating is March 27, 2012, pinpointing the exact date dependency arose is moot.  This is so because, as discussed above, an effective date prior to March 27, 2012 is not assignable.  The salient issue is, thus, whether the Veteran's date of claim for additional disability based on a dependent spouse was received prior to December 2, 2013.

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

A specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned.  38 U.S.C. § 5101(c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application.  38 U.S.C. § 5102(b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C. § 5102(c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C. § 5107(a). 

The effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).  While there can be "multiple rating decisions that establish entitlement to additional dependency compensation," that proof of dependent status must be submitted within one year of notice of rating action.  Id.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C. § 5124; 38 C.F.R. § 3.204.

The Veteran's claim is primarily, if not wholly, based on the March 29, 2010 claim form.  The Veteran essentially asserts that listing his wife as a contact person (along with her mailing address and telephone numbers), constitutes sufficient notice to VA of the dependency of his wife or, alternatively, constitutes an informal claim for additional benefits based on his wife's dependency.

The Board finds that the wife's name, address, and telephone numbers in the March 29, 2010 claim form is simply ancillary information for VA's administrative purposes.  The Veteran did not indicate therein that his wife was a dependent or that he was seeking additional benefits based on her dependency.  She was listed as a point of contact should the Veteran be unreachable or unavailable.

Prior to the December 2, 2013 submission, the Veteran did not file a specific claim of entitlement to additional disability compensation for a dependent spouse, nor did he file a VA Form 21-686c prior to December 2, 2013.  Significantly, the Veteran did not submit proof of the dependent status of his wife within one year of the August 2012 notice letter.  The August 2012 letter adequately notified the Veteran that he was being paid as a single person without dependents and adequately notified him of what action he needed to take to add his wife to his award.  He was then given one year to take that action, but he failed to do so.

The Veteran is presumed to have received the August 2012 letter, as well as the attached VA Form 21-686c.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  Additionally, there is no evidence that the August 2012 correspondence was returned as undeliverable and the Veteran has not otherwise asserted that he never received that correspondence.

For these reasons, the Board finds that the Veteran is not entitled to an effective date prior to December 2, 2013, for additional compensation benefits for a dependent spouse.  See 38 U.S.C. § 5110(f); 38 C.F.R. § 3.401(b)(3).


ORDER

An effective date prior to December 2, 2013, for the award of additional compensation payable for a dependent spouse is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


